     Case 1:18-cv-12331-MLW Document 25 Filed 12/04/18 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


 CARBONITE, INC.,

                            Plaintiff,         Civil Action No. 18-12331-MLW

            v.

 DEEPAK MOHAN,

                            Defendant.


                  CONSENT TEMPORARY RESTRAINING ORDER

       Upon the agreement of the parties, the Court, in accordance with Fed. R. Civ. P.

65(b), orders as follows:

       1.        Deepak Mohan consents to be and is hereby enjoined from performing any

work for or providing any services to Veritas until February 28, 2019; provided, however,

that this Order shall not prevent Mr. Mohan from receiving compensation and benefits

from Veritas, as long as he does not perform any work for or provide any services to

Veritas. The Court hereby sets an in-person status conference for February ___, 2019 at

_____ a.m./p.m. for the purpose of determining whether, in light of the procedural

posture of the case at that time, the requirements of this Paragraph 1 should be extended

beyond February 28, 2019.

       2.        Deepak Mohan consents to be and is hereby enjoined from using or

disclosing Carbonite’s trade secrets and other confidential information, including,

without limitation, Carbonite’s strategic roadmap and proprietary business plans to

onboard new enterprise customers, information concerning potential, planned, or rejected

merger and acquisition opportunities, merger and acquisition strategy, product strategy

and pipeline, cost structuring, prior, current, and/or contemplated products and services,
     Case 1:18-cv-12331-MLW Document 25 Filed 12/04/18 Page 2 of 4



know-how, techniques, computer software designs, and hardware configurations, training

materials, non-public policies and procedures, research, sales information and data,

pricing, financial models, business plans, corporate strategy, non-public financial and

business forecasts and estimates, account valuation and information about costs and

profits, and information about current and/or prospective customers or markets of

Carbonite.

       3.      Deepak Mohan consents to be and is hereby ordered to return to Carbonite

(through counsel) within three (3) business days from the entry of this Order, all of

Carbonite’s property, information, and materials in his possession, custody, or control,

including any USB or other external storage devices onto which such information or

materials were placed at any time. This requirement includes all records or documents in

any form, created by Mr. Mohan or anyone acting in concert with him, that contain

Carbonite information, that serve to transmit Carbonite information that was received or

removed from Carbonite and that are based on or include, in whole or in part, documents

or information that was received or removed from Carbonite. Notwithstanding anything

herein to the contrary, however, Mr. Mohan shall not be required to return to Carbonite

any documents that relate specifically to his employment with Carbonite, such as

employment agreements, offer letters, pay stubs, and tax documents.

       4.      To the extent that Mr. Mohan returns any USB or other external storage

devices to Carbonite pursuant to Paragraph 3 above, Carbonite shall provide a

forensically sound copy of all such devices to Mr. Mohan’s counsel, on an attorneys’

eyes only basis, and at Mr. Mohan’s expense, within five business days after it obtains or

receives its own working copy of such devices.




                                             2
     Case 1:18-cv-12331-MLW Document 25 Filed 12/04/18 Page 3 of 4



       5.      Deepak Mohan consents to be and is hereby ordered to file, within seven

(7) days from the entry of this Order, an affidavit (a) attesting that he has returned to

Carbonite all of Carbonite’s property, materials, and information subject to this Court’s

Order and (b) identifying all persons and entities outside of Carbonite to which he

transferred any Carbonite confidential information or trade secrets since May 1, 2018.



       SIGNED this ___ day of ________, 2018,



                                               HONORABLE MARK L. WOLF
                                               United States District Court Judge

Consented to by:

 /s/ Stephen D. Riden_________                    /s/ James F. Kavanaugh, Jr._________
 Russell Beck (BBO # 561031)                      James F. Kavanaugh, Jr. (BBO # 262360)
 Stephen D. Riden (BBO # 644451)                  Andrew R. Dennington (BBO # 666892)
 Lauren C. Schaefer (BBO # 696628)
 Beck Reed Riden LLP                              CONN KAVANAUGH ROSENTHAL
 155 Federal Street, Suite 1302                   PEISCH
 Boston, Massachusetts 02110                       & FORD, LLP
 617.500.8660 Telephone                           One Federal Street, 15th Floor
 617.500.8665 Facsimile                           Boston, MA 02110
 rbeck@beckreed.com                               (617) 482-8200
 sriden@beckreed.com                              jkavanaugh@connkavanaugh.com
 lschaefer@beckreed.com                           adennington@connkavanaugh.com

 Attorneys for Plaintiff Carbonite, Inc.          Brett E. Coburn (Admitted Pro Hac Vice)
                                                  Georgia Bar No. 171094
                                                  Kristen W. Fox (Admitted Pro Hac Vice)
                                                  Georgia Bar No. 198669
                                                  ALSTON & BIRD LLP
                                                  1201 West Peachtree Street
                                                  Atlanta, GA 30309-3424
                                                  (404) 881-7000

                                                  Attorneys for Defendant Deepak Mohan




                                              3
     Case 1:18-cv-12331-MLW Document 25 Filed 12/04/18 Page 4 of 4



                            CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
December 4, 2018, and will be served electronically to the registered participants as
identified on the Notice of Electronic Filing through the Court’s transmission facilities,
and that non-registered participants have been served this day by mail.


                                                 /s/ Stephen D. Riden
                                                 Stephen D. Riden




                                            4
